UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6298



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARNOLD MURDOCK, a/k/a Putt,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
92-301-S, CA-01-306)


Submitted:   April 27, 2001                    Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Arnold Murdock, Appellant Pro Se. Joyce Kallam McDonald, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Murdock seeks to appeal the district court’s order

denying his action construed as a motion filed under 28 U.S.C.A. §

2255 (West Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny the motion for a certificate of appealability and dismiss

the appeal substantially on the reasoning of the district court.*

See United States v. Murdock, Nos. CR-92-301-S; CA-01-306 (D. Md.

Feb. 6, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       We recently held in United States v. Sanders,      F.3d    ,
2000 WL 369719 (4th Cir. Apr. 13, 2001) (No. 00-6281), that the new
rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000), is
not retroactively applicable to cases on collateral review.
Accordingly, Appellant’s Apprendi claim is not cognizable.


                                 2